Citation Nr: 0723432	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-01 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for bilateral flat feet.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1987 to May 
1988.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO).

In a December 1998 rating decision, the RO granted service 
connection for bilateral flat feet, initially evaluated as 
noncompensably (i.e., 0 percent) disabling, effective January 
7, 1998.  The veteran filed an increased rating claim in 
September 2004.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in December 2006.  A 
transcript of that hearing is associated with the claims 
file.


FINDING OF FACT

The veteran's bilateral flat feet are manifested by pain on 
manipulation and use of her feet; however, there are no 
objective clinical indications that she also has marked 
deformity, swelling on use, or callosities on either foot.


CONCLUSION OF LAW

The criteria for a 10 percent rating for bilateral flat feet 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2006).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the favorable disposition reached in this case, the 
Board finds that VA has met its duty to assist the veteran in 
the development of the claim on appeal under VCAA.

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. 
§ 4.3.

Specific rating criteria - flat feet

The veteran's bilateral flat feet are evaluated as 0 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2006).

Diagnostic Code 5276, which is governed by the rating formula 
set forth in 
38 C.F.R. § 4.71a, provides the following levels of 
disability for flat feet:

50 percent - Pronounced; marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo 
achillis on manipulation, not improved by orthopedic 
shoes or appliances, bilateral.

30 percent - Severe; objective evidence of marked 
deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling 
on use, characteristic callosities, bilateral.

10 percent - Moderate; weight-bearing line over or 
medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, 
bilateral or unilateral.

        0 percent - Mild; symptoms relieved by built-up shoe or 
arch support.

Analysis

As stated above, the veteran's bilateral flat feet are 
currently evaluated as 0 percent disabling under Diagnostic 
Code 5276.

The Board finds that, after resolving all reasonable doubt in 
the veteran's favor, the veteran's disability picture more 
nearly approximates the criteria for a 10 percent evaluation.

The probative medical evidence, consisting of a VA 
examination report dated October 2004 and private treatment 
records from the Henry Ford Medical Center dated April 1997 
to May 2004, demonstrates that the veteran's disability is 
manifested by pain in both feet (especially in the soles) 
that is present even in sleep and is increased by walking and 
excessive standing.  There is also a tingling and tearing 
sensation in the arch area of both feet (particularly after 
periods of rest).

Personal statements, from the veteran herself as well as from 
people who know her, also indicate that a 10 percent 
disability rating is warranted at this time.  In September 
2005, various family members (mother, father, and two nieces) 
and one friend of the veteran all submitted signed statements 
claiming that each had heard the veteran complain about her 
feet being in pain, with the number of complaint occurrences 
ranging from 25 to 100 occasions.  On her VA Form 9 dated 
January 2006, the veteran stated that the severity of her 
condition has worsened "because now the pain [in both feet] 
is greater with less manipulation."  At her Board hearing in 
December 2006, the veteran stated, "I've been wearing the 
arch support for twenty years and I still continue living 
with this pain in my feet."  See Hearing Transcript at page 
3.  The veteran stated that she has "constant," "everyday 
pain" and that she is "always in pain" because of her 
bilateral foot condition.  See Hearing Transcript at pages 4-
5.

Taking all of this evidence into consideration, the Board 
finds that the veteran's disability picture more nearly 
approximates the criteria for a 10 percent rating, but no 
more.

The symptomatology to warrant a 30 percent evaluation under 
the criteria of Diagnostic Code 5276 is not shown in the 
veteran's case.  In this regard, the Board notes that in the 
veteran's most recent medical examination on file 
(specifically, the October 2004 VA examination), the examiner 
concluded that both of the veteran's feet appeared normal 
without any swelling, skin changes, or temperature changes.  
Both feet were free of calluses and had healthy skin with no 
edema, as well as straight toes and neutral heels.

Based upon these findings, and following a full review of the 
record, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's disability 
picture more nearly approximates a 30 percent evaluation.

In summary, for the reasons and bases expressed above, the 
Board concludes that a 10 percent rating is warranted for 
bilateral flat feet.  The benefit sought on appeal is granted 
to that extent.


ORDER

A 10 percent rating for bilateral flat feet is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


